EXHIBIT 10.10
 
SERVICES AGREEMENT
 
This SERVICES AGREEMENT (this “Agreement”) is made and entered into as of
July 8, 2011 (the “Effective Date”), by and between Aligned Healthcare, Inc., a
California corporation (the “Company”), Aligned Healthcare Group LLC, a
California limited liability company (“Aligned LLC”), and Aligned Healthcare
Group – California, Inc., a California professional medical corporation
(“Aligned Corp.”).  Aligned LLC and Aligned Corp are sometimes collectively
referred to herein as the “Aligned Parties” and individually as an “Aligned
Party”.  All parties hereto are sometimes collectively referred to herein as the
“Parties” or individually as a “Party.”
 
A.           Apollo Medical Holdings, Inc., a Delaware corporation
(“ApolloMed”), purchased the outstanding shares of the Company, pursuant to that
certain Stock Purchase Agreement, dated as of February 14, 2011 (the “Original
Purchase Agreement”), by and among ApolloMed, the Company, Aligned LLC, Aligned
Corp. and certain other parties named therein, as amended by the First Amendment
to Purchase Agreement dated July 8, 2011 (“First Amendment” and, together with
the Original Purchase Agreement, the “Purchase Agreement”).  Capitalized terms
used but not defined in this Agreement shall have the meanings given to such
terms in the Purchase Agreement.
 
B.           The Parties agreed in the First Amendment that the Aligned Parties
may engage in the Call Center Business outside of the Aligned Territory solely
as and to the extent expressly provided in this Agreement and the First
Amendment.
 
C.           The Parties desire enter into this Agreement to further define
their rights and obligations with respect to the Designated Contracts and the
Call Center Business (which, as defined in the Purchase Agreement, includes the
Wrap Around Business).
 
D.           But for Aligned Corp. and Aligned LLC executing and delivering this
Agreement, the Company and ApolloMed would not have entered into the First
Amendment.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto, each intending to be bound hereby, agree as follows:
 
1.           Designated Contracts.  As provided in the Purchase Agreement,
subject to the terms and conditions of this Agreement and the Purchase
Agreement, Aligned LLC and Aligned Corp. may enter into one or more contracts
with Anthem Blue Cross for the provision of services relating to the Call Center
Business solely within the State of California (each such contract is referred
to individually as a “Designated Contract” and, collectively, as the “Designated
Contracts”).  The Aligned Parties shall provide the Company with a copy of each
draft of each proposed Designated Contract prior to the execution of such
proposed Designated Contract (or any amendments, modifications, extensions or
renewals thereof) within ten (10) days following receipt by any Aligned Party,
and consult with the Company and ApolloMed as to any comments either party may
have to such drafts.  The Aligned Parties shall further provide the Company with
a true and complete copy of each executed Designated Contract (and any
amendments, modifications, extensions or renewals thereof) and all exhibits,
schedules and attachments thereto within ten (10) days following the execution
and delivery of such Designated Contract (or any amendments, modifications,
extensions or renewals thereof).  No Aligned Party shall enter into any
Designated Contract or any amendments, modification, extensions or renewals
thereof without the prior written consent of the Company.  As provided in the
Purchase Agreement, the Aligned Parties may also enter into contracts with any
other health plan for the provision of services relating to the Call Center
Business solely within the Aligned Territory, and such contracts shall not be
deemed to be Designated Contracts.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           License of Rights.
 
(a)           Grant of License.  Subject to the terms and conditions of this
Agreement, the Company grants each Aligned Party that is a party to an
Designated Contract a nonexclusive, nontransferable license to use the Marks and
the Assets during the term of this Agreement solely in connection with the
performance of such Designated Contract.  The Aligned Parties may not use the
Marks or the Assets for any other purpose and shall not have any right to
sublicense or authorize others to use the Marks or the Assets in any
manner.  The Company expressly reserves all rights in the Marks and the Assets
not expressly granted herein.
 
(b)           Restrictions on Use of Marks and Assets.  Other than the express
rights licensed under this Agreement, each Aligned Party acknowledges that it is
not acquiring any right, title or interest in or to the Marks or the Assets.  No
Aligned Party shall, whether during or after the term of this Agreement, adopt
or apply for registration of any Mark, or any trade name or copyright that
includes, refers to or uses, directly or indirectly, the Marks, or any design or
logo of the Company or its affiliates, or any confusingly similar marks, names
or designs.  Specifically, the Aligned Parties shall not use the words or names,
Aligned Healthcare, or any abbreviation, acronym or derivative thereof, or any
confusingly similar word, name or abbreviation in its business name or in
connection with any business operations in the United States outside of the
Aligned Territory other than in connection with the performance of the
Designated Contracts.
 
(c)           Ownership of Rights.  Each Aligned Party acknowledges and agrees
that the Company is the sole owner of the Assets and has the exclusive right to
use the Marks in the United States outside of the Aligned Territory, and is also
the sole owner of all copyrights and other intellectual property rights to all
of the foregoing, including all rights to register and apply for registration of
such intellectual property rights.  Each Aligned Party agrees that the license
rights granted herein with respect to logos, unregistered marks and slogans
exist only to the extent that the Company has such rights, and that no warranty,
express or implied, is made by the Company with respect thereto or with respect
to the absence of any rights of any third party that may conflict with the
rights granted herein.  Each Aligned Party agrees that it shall not, directly or
indirectly, during or after the term of this Agreement, challenge or interfere
with, or assist others to challenge or interfere with, the ownership and use of
the Assets and the Marks by the Company.
 
3.           Payments to the Company.
 
(a)           Gross Revenues.  The Aligned Parties shall pay to the Company all
of the gross revenues paid to the Aligned Parties or any of their affiliates
under the Designated Contracts (“Gross Revenues”), less the costs with respect
to such Gross Revenues expressly described on Schedule A hereto (the “Allowable
Costs”).  The amount of Gross Revenues for any period less Allowable Costs for
such period shall be the “Net Revenues” for such period, and the amount of Net
Revenues for any period as adjusted as described on Schedule A hereto shall be
the “Adjusted Net Revenues” for such period.  Except as otherwise stated on
Schedule A, no adjustments to or deductions of any kind or nature whatsoever
shall be made from Gross Revenues.  No Aligned Party shall take any credit or
offset against Gross Revenues in the event of any uncollected or bad debt
arising out of any Designated Contract or any penalty, fee, deduction, rebate or
discount assessed or incurred in connection with any Designated Contract.  Gross
Revenues shall include, in addition to payments on invoiced billings received by
the Aligned Parties, any and all other payments or amounts received by the
Aligned Parties or any of their affiliates with respect to the Designated
Contracts, and in no event shall the Gross Revenues reported by the Aligned
Parties be less than the amounts actually received by the Aligned Parties from
the Designated Contracts.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Manner of Payment; Monthly Statements.  The Aligned Parties shall
pay to the Company within ten (10) days after receipt of any payment under or
relating to any Designated Contract the Adjusted Net Revenues for the period
covered by such payment.  The Aligned Parties shall deliver to the Company with
each payment of Adjusted Net Revenues a statement showing, at a
minimum:  (i) the amount of Gross Revenues for such period (with supporting
computations), (ii) a detailed statement of all Allowable Costs deducted by the
Aligned Parties from Gross Revenues for that period for the purposes of
calculating Net Revenues (with supporting computations), (iii) the Net Revenues
for that period and the calculations thereof and (iv) the Adjusted Net Revenues
for that period and the calculations thereof (collectively, the “Adjusted Net
Revenue Calculations”).  Time is of the essence with respect to all payments
under this Agreement.  If payment is not received by the Company on the due
date, a late charge of one-and-one-half percent (1-½%) per month, or the maximum
legal rate, whichever is less, shall be added to the unpaid balance until said
balance (plus all accrued interest) is paid in full.
 
(c)           Resolution of Disputes.  If the Company accepts the Adjusted Net
Revenue Calculations for any period, or if the Company fails to give notice to
the Aligned Parties of any objection within thirty (30) days after receipt of
the Adjusted Net Revenue Calculations for any period, the Adjusted Net Revenue
Calculations shall be the final and binding calculation of the Adjusted Net
Revenues for the applicable period.  If the Company gives notice to the Aligned
Parties of an objection to such Adjusted Net Revenue Calculations within thirty
(30) days after receipt of such Adjusted Net Revenue Calculations, the Company
and the Aligned Parties shall attempt in good faith to resolve their
differences.  If the Company and the Aligned Parties are able to resolve their
differences, the Adjusted Net Revenue Calculations, as modified to reflect the
resolution of the differences between the Company and the Aligned Parties, shall
be the final and binding calculation of the Adjusted Net Revenues for the
applicable period.  If, however, the Company and the Aligned Parties are unable
to resolve their differences, the Company and the Aligned Parties shall submit
any disputed items to a certified public accountant reasonably satisfactory to
the Company and the Aligned Parties for a resolution of the dispute.  The
determination of the certified public accountant shall be final and binding on
the Company and the Aligned Parties, and the Adjusted Net Revenue Calculations,
as modified to reflect (i) those differences, if any, that the Company and the
Aligned Parties were able to resolve, and (ii) the certified public accountant’s
determination with regard to the remaining disputed items, shall be the final
and binding resolution of the Adjusted Net Revenues for the applicable period.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Certain Covenants and Obligations of the Aligned Parties.
 
(a)           The Aligned Party that enters into each Designated Contract shall
be solely responsible for the performance of its obligations under such
Designated Contract, and, so long as no Aligned Party is in default under any
Transaction Document, shall have exclusive operational authority relating to the
services to be provided under each such Designated Contract.  Each such Aligned
Party shall, to the best of its ability, render the services under such
Designated Contract in a timely and professional manner consistent with the
highest professional and industry standards and all applicable legal
requirements.  In no event shall the Company or any of its affiliates have any
obligation or liability whatsoever with respect to any of the duties or
obligations of any Aligned Party under any Designated Contract, including
without limitation the payment of any amounts to any party to a Designated
Contract (including the Aligned Parties) in respect thereof.
 
(b)           Within ten (10) days after receipt, the Aligned Parties shall
provide the Company with copies of any and all notices, statements or other
correspondence received from any counterparty to a Designated Contract or any of
such counterparty’s affiliates or representatives relating to any Designated
Contract, including without limitation notices of default or breach or of such
counterparty’s termination or election to not renew any such Designated
Contract.
 
(c)           The Aligned Parties shall use their best efforts to collect
promptly after they become due any and all amounts due and payable under the
Designated Contracts, and shall hold any amounts received from any Person under
the Designated Contracts in trust for the benefit of the Company until such
amounts are allocated among the Aligned Parties and the Company and paid to the
Company in accordance with the terms of this Agreement.
 
(d)           If ApolloMed determines in its sole and absolute discretion that
it is necessary or would be advisable to consolidate for financial reporting
purposes the revenues received under the Designated Contracts pursuant to this
Agreement, then the Aligned Parties shall reasonably cooperate ApolloMed and its
auditors in facilitating such consolidation, and any costs associated therewith
shall be split between ApolloMed and the Aligned Parties.
 
(e)           No Aligned Party shall pledge, hypothecate, mortgage, grant liens
in or upon, or grant security interests in, any of its assets, or otherwise use
any such assets as collateral without the Company’s prior written consent, which
may be withheld by the Company in its sole discretion.
 
(f)           No Aligned Party shall, without the Company’s prior written
consent, incur any indebtedness, unless any such indebtedness is incurred in the
ordinary course or business or is explicitly subordinated to the amounts payable
to the Company under this Agreement, which subordination shall be in a form
reasonably acceptable to the Company, or loan any amounts to any directors,
managers, officers, employees or affiliates of any Aligned Party.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           No Aligned Party shall redeem or otherwise repurchase, or pay any
dividends or make any distributions in respect of, any of its shares, membership
interests or other equity interests.
 
(h)           The Aligned Parties shall maintain true and accurate books of
account and records with respect to all transactions involving the Designated
Contracts, in accordance with their historical accounting practices,
consistently applied.
 
5.           HIPAA Matters.  As a condition to the Company’s execution and
delivery of this Agreement, Aligned LLC and Aligned Corp. shall concurrently
enter into the HIPAA Business Associate Agreement attached thereto as Exhibit A.
 
6.           Representations and Warranties of the Aligned Parties.  The Aligned
Parties represent, warrant and covenant that:
 
(a)           Each Aligned Party has the full power and authority to enter into
this Agreement and to perform its obligations hereunder and under each
Designated Contract, without the need for any consents, approvals or immunities
not yet obtained.
 
(b)           This Agreement has been duly authorized, executed and delivered by
each Aligned Party which is a party hereto and is the legal, valid and binding
agreement of each such Aligned Party, enforceable against each such Aligned
Party in accordance with its terms.
 
(c)           Each Aligned Party and each of its professional employees shall
comply with all statutes, laws, codes, standards, ordinances, rules,
regulations, specifications, standards of care, judgments, orders and decrees
(collectively, “Laws”) applicable to such Aligned Party or any of such persons
in the performance of such Aligned Party’s obligations under this Agreement and
the Designated Contracts, including, without limitation, any Laws relating to
the practice of medicine.
 
7.           Other Call Center Contracts.  The Company, ApolloMed or their
affiliates may, in their sole and exclusive discretion, enter into one or more
contracts with third parties for the provision of services relating to the Call
Center Business and which are not Designated Contracts (each such contract, an
“Other Call Center Contract”).  By way of example, the Company may enter into an
Other Call Center Contract with a third party other than Anthem Blue Cross for
the provision of services relating to the Call Center Business within the State
of California or with any third party for the provision of services relating to
the Call Center Business outside of the State of California.  In connection with
each such Other Call Center Contract, subject to the written consent of the
counterparty to such Other Call Center Contract, the Company, ApolloMed or the
affiliate thereof that enters into such Other Call Center Contract shall enter
into a License Agreement with an Aligned Party in form and substance mutually
agreeable to the Company and the Aligned Parties (each, a “License
Agreement”).  Each License Agreement shall provide, among other things, that
(a) so long as no Aligned Party is in default under any Transaction Document,
the Aligned Party shall have exclusive operational authority relating to the
services to be provided under the applicable Other Call Center Contract, (b) the
Aligned Party shall be entitled to payment for its services under the License
Agreement in accordance with terms of that agreement, including an apportionment
of costs similar to that set forth in this Agreement, (c) the Aligned Parties
shall indemnify, defend and hold harmless the Company, ApolloMed and their
respective affiliates for any claims or damages arising out of or related to the
Aligned Parties’ services under the License Agreement, (d) the Aligned Parties
shall make customary representations and warranties and be bound by customary
covenants relating to their performance of the License Agreement, including
those relating to HIPAA compliance, (e) the Company shall license to the
applicable Aligned Party the rights necessary to perform its services under the
License Agreement, and (f) the Company shall be the exclusive owner of any and
all work product or other intellectual property created by the Aligned Parties
in connection with their engagement under the License Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Right to Examine Books and Records.  The Company shall have the
right, exercisable at its sole discretion at any time upon reasonable notice to
the Aligned Parties, to audit the Aligned Parties’ books and records to
determine the accuracy of the Aligned Parties’ statements and reports and the
calculation of the amounts and payments due the Company hereunder, provided that
the Company may not exercise this right more than once in any calendar
quarter.  The Company shall pay the cost of any such audit; provided, however,
that if any audit reveals that the Aligned Parties have underpaid any amount due
under this Agreement (an “Underpayment”) by five percent (5%) or more, the
Aligned Parties shall be required to and shall pay for the cost of such
audit.  Any Underpayment shall accrue a late charge at the rate of
one-and-one-half  percent (1 ½%) per month, or the maximum legal rate, whichever
is less, from the date of the Underpayment until paid in full.  If the audit
reveals an Underpayment, the Aligned Parties shall pay the Company the amount of
the Underpayment, all late charges thereon and the cost of the audit within
thirty (30) days after the date the Company notifies Aligned Parties in writing
of such Underpayment.
 
9.           Insurance.  Each Aligned Party shall maintain, at its own expense,
the following insurance coverage with a financially sound insurance company
acceptable to the Company throughout the term of this Agreement and for a period
of three (3) years thereafter:  (a) worker’s compensation, occupational disease,
employer’s liability (with limits of not less than $1,000,000 for bodily
injury), disability benefit and other similar insurance required under the laws
of the State of California; (b) commercial general liability insurance including
blanket contractual liability and personal injury coverage with a combined
single limit of at least $5,000,000; and (c) professional liability insurance of
not less than $1,000,000 per claim and $3,000,000 annual aggregate coverage
limits.  The Aligned Parties shall, upon execution of this Agreement and
annually thereafter, deliver to the Company a certificate of such insurance from
the insurance carriers setting forth the scope of coverage and the limits of
liability required by this Section 9.
 
10.           Indemnification.  Each Aligned Party shall, jointly and severally,
defend, indemnify and hold the Company, its affiliates and their respective
officers, directors, employees, agents, affiliates, successors and assigns
harmless from any and all suits, actions, claims, liabilities, losses, costs,
expenses (including reasonable attorneys’ fees and costs) and damages that the
Company or any of such persons may incur or suffer as a result of, arising out
of or in connection with, the Designated Contracts or the performance or failure
by any Aligned Party to perform its duties under this Agreement or under any
Designated Contract, or any breach by any Aligned Party of its obligations under
this Agreement or under any Designated Contract or otherwise resulting from any
act or omission of any Aligned Party in connection with its activities under or
related to this Agreement or any Designated Contract.  The Aligned Parties shall
give the Company prompt notice in writing of all such suits, claims, complaints
or other actions (including but not limited to any notice of default or breach
from any counterparty under a Designated Contract), and the Aligned Parties
shall assume and direct the defense thereof at their own cost, although the
Company shall thereafter have the right to be represented by its own counsel in
any such claim or proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Effect of Agreement.  Except as expressly provided by this
Agreement, all of the terms of the Purchase Agreement and the Transaction
Documents shall remain unchanged and in full force and effect, including without
limitation (a) ApolloMed’s and the Company’s rights to and ownership of revenues
and profits associated with the Designated Contracts outside of the Aligned
Territories and (b) the terms of Section 5.1 of the Purchase Agreement,
including as they relate to the Hospitalist Business.
 
12.           Termination.  This Agreement may be terminated only as follows:
 
(a)           by the Company upon (i) the determination of a court of competent
jurisdiction that an Aligned Party has engaged in fraudulent conduct in
connection with this Agreement or the performance of its obligations under any
Designated Contract; (ii) the filing of a petition by or against any Aligned
Party under any provision of the Bankruptcy Reform Act, Title 11 of the United
States Code, as amended or recodified from time to time, or under any similar
law relating to bankruptcy, insolvency or other relief for debtors and such
proceeding shall not be dismissed or discharged within 30 days of commencement;
or appointment of a receiver, trustee, custodian or liquidator of or for all or
any part of the assets or property of any Aligned Party; or the insolvency of
any Aligned Party; or the making of a general assignment for the benefit of
creditors by any Aligned Party or the dissolution or liquidation of any Aligned
Party; or the taking of any action for the purpose of effecting any of the
foregoing or any analogous action in any other jurisdiction; or any Aligned
Party ceases to carry on its business or substantially the whole of its business
or substantially changes the nature of its business; or (iii) the material
breach by any Aligned Party under this Agreement or under any Designated
Contract.
 
(b)           by the Aligned Parties upon (i) the determination of a court of
competent jurisdiction that the Company has engaged in fraudulent conduct in
connection with this Agreement; or (ii) the filing of a petition by or against
the Company under any provision of the Bankruptcy Reform Act, Title 11 of the
United States Code, as amended or recodified from time to time, or under any
similar law relating to bankruptcy, insolvency or other relief for debtors and
such proceeding shall not be dismissed or discharged within 30 days of
commencement; or appointment of a receiver, trustee, custodian or liquidator of
or for all or any part of the assets or property of the Company; or the
insolvency of the Company; or the making of a general assignment for the benefit
of creditors by the Company or the dissolution or liquidation of the Company; or
the taking of any action for the purpose of effecting any of the foregoing or
any analogous action in any other jurisdiction; or the Company ceases to carry
on its business or substantially the whole of its business or substantially
changes the nature of its business; or
 
(c)           by mutual written agreement of the Parties;
 
 
 

--------------------------------------------------------------------------------

 
 
provided, however, that the termination of this Agreement shall not terminate
the Parties’ rights and obligations with respect to any Designated Contract then
in effect, and this Agreement shall remain in effect as a binding obligation of
the Parties with respect to any such Designated Contract until such Designated
Contract terminates.
 
13.           Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if sent by certified mail,
postage prepaid, or delivered by hand or courier, addressed as follows:
 
To the Company:


450 N. Brand Blvd.
Suite 600
Glendale, California 91203
Attn.:  Chief Executive Officer
Fax:   (818) 291-6444


With a copy to:
Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, CA  94111-3598
Attn:  P. Rupert Russell, Esq.
Fax:  (415) 421-2922


To the Aligned Parties:


Aligned Healthcare Group LLC
Aligned Healthcare Group – California, Inc.
860 Hampshire Road, Suite A
Westlake Village, CA 91361
Attn:  Raouf Khalil
Fax:  (805) 379-0267


With a copy to:
Carl D. Hasting, Esq.
Attorney at Law
Certified Public Accountant
CDH Associates, Inc.
5655 Lindero Canyon Rd., Suite 226
Westlake Village, CA 91362
Fax:  (818) 879-1562


or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
so mailed or, if delivered by hand or courier, on the date received.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Non-Agency of Parties.  This Agreement does not constitute and
shall not be construed as constituting an agency, a partnership or joint venture
between the Company and any of the Aligned Parties.  No Aligned Party shall have
any right to obligate or bind the Company or any of its affiliates in any matter
whatsoever.
 
15.           Expenses.  All legal and other costs and expenses incurred by the
Company, on the one hand, and the Aligned Parties, on the other hand, in
connection with the preparation and negotiation of this Agreement, shall be
borne by the Company and the Aligned Parties, respectively.
 
16.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective heirs, personal
representative, successors and assigns.
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other Parties.
 
18.           Interpretation.  Each Party has been represented by sophisticated
counsel in this transaction and agrees that if any issue arises as to the
meaning or construction of any word, phrase or provision hereof, that no Party
shall be entitled to the benefit of the principles of the construction and
interpretation of contracts or written instruments which provide that any
ambiguity is to be construed in favor of the Party who did not draft the
disputed word, phrase or provision.
 
19.           Choice of Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of California, without regard to the
choice of law principles thereof.
 
20.           Section Headings.  The section headings are for reference only and
shall not limit or control the meaning of any provision of this Agreement.
 
21.           Severability.  If any provision of this Agreement shall be held
invalid under any applicable law, such invalidity shall not affect any other
provision of this Agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable.
 
22.           Third Party Beneficiary.  ApolloMed is an intended third party
beneficiary of this Agreement and shall be entitled to enforce the terms of this
Agreement as if it were a signatory hereto.
 
23.           Nonassignability.
 
(a)            No Assignment.  Neither this Agreement nor any of the Aligned
Parties’ rights hereunder are assignable or transferable by any Aligned Party,
without the Company’s prior written consent, which may be withheld in the
Company’s sole discretion.  Each of the following shall be deemed to be an
assignment of this Agreement for purposes of this Section 23(a):  (i) any merger
or reorganization involving an Aligned Party, (ii) the sale, exclusive license
or other transfer of all or substantially all of the assets of an Aligned Party,
or (iii) the transfer of more than twenty-five percent (25%) in the aggregate of
the shares of stock or other evidence of beneficial ownership (or other
beneficial interests) of an Aligned Party.  The Company may assign its rights
under this Agreement without the Aligned Parties’ consent.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)            No Sublicense.  No Aligned Party may grant any sublicenses of any
of its rights under this Agreement without the Company’s prior written consent,
which may be withheld in the Company’s sole discretion.  No Aligned Party may
subcontract any Designated Contract or the performance of any Designated
Contract without the Company’s prior written consent, which may be withheld in
the Company’s sole discretion.
 
24.           No Implied Waivers.  The failure of any Party at any time to
require performance by any other Party of any provision hereof shall not affect
in any way the full right to require such performance at any time
thereafter.  The waiver by any Party of a breach of any provision hereof shall
not be construed or held to be a waiver of the provision itself.
 
25.           Time.  Time is of the essence of this Agreement.
 
26.           Equitable Remedies.  In addition to any other rights or remedies
available at Law or in equity, upon the breach or threatened breach of any of
the covenants, agreements or obligations of any Party, the non-breaching Party
shall be entitled to file an action for specific performance or injunctive or
other equitable relief without being required to post a bond or provide any
other security.
 
27.           Remedies Cumulative.  The remedies provided in this Agreement
shall be cumulative and shall not preclude any Party from asserting any other
right, or seeking any other remedies, against any other Party.
 
28.           Further Action.  Each Party agrees to act in good faith and to
perform any further acts and to execute and deliver any documents which may be
reasonably necessary to carry out the provisions hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.
 
ALIGNED HEALTHCARE, INC.,
ALIGNED HEALTHCARE GROUP –

a California corporation
CALIFORNIA, INC.,

a California professional medical corporation
 
By:  /s/ Warren Hosseinion
Name:  Warren Hosseinion
Title:    Chief Executive Officer
By:  /s/ Hany R. Khalil
Name:  Hany R. Khalil
Title:    President

 
     

ALIGNED HEALTHCARE GROUP LLC,
a California limited liability company


By:  /s/ Marcelle Khalil
Name:  Marcelle Khalil
Title:  Managing Member
 
 
 

--------------------------------------------------------------------------------

 